From the showing made by appellant in connection with his motion for rehearing we are convinced that bill of exception number one complaining of the court's refusal to grant his continuance should be considered. The delay in filing it appears to have been without fault on the part of counsel or appellant and without negligence on the part of either of them.
Continuance was sought on account of the absence of three witnesses, Bender, Williams, and Mrs. W. D. Beaty. It is doubtful if the application as it relates to Williams shows diligence. It seems to be sufficient in this regard as to the other witnesses.
The case was made out against appellant chiefly through the witness Elkins, a confessed accomplice. The only other evidence which tended to connect appellant with the burglary in Hunt County was the fact that several days after it was committed he was found in the city of Dallas in possession of a hat and some shirts which were identified as being part of the goods stolen from the burglarized house. Upon the trial appellant undertook to establish an alibi, claiming he was in Dallas on the night of the burglary, and also attempted to show that he had purchased the articles of clothing found in his possession from his brother, W. D. (Dewey) Beaty, who (according to Elkins) had also participated in the burglary. The absent testimony was unquestionably material upon both issues.
If the importance of the testimony was not perceived when the application was presented, it became clearly apparent in view of the facts developed upon the trial. The court was in error in not granting appellant a new trial in order that he might obtain the absent testimony.
The motion for rehearing is granted, the judgment of affirmance is set aside and the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded. *Page 543